Exhibit 10.8

Execution Version

FIFTH AMENDMENT TO DELAYED DRAW TERM LOAN

AND BRIDGE LOAN CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO DELAYED DRAW TERM LOAN AND BRIDGE LOAN CREDIT AGREEMENT
(this “Amendment”) is dated as of June 1, 2015 (the “Effective Date”) by and
among Par Petroleum Corporation, a Delaware corporation (the “Borrower”), the
Guarantors party hereto (the “Guarantors” and together with the Borrower, each a
“Credit Party” and collectively, the “Credit Parties”), the lenders party hereto
(the “Lenders”) and Jefferies Finance LLC, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

WHEREAS, the Credit Parties, the Administrative Agent, and the Lenders entered
into that certain Delayed Draw Term Loan and Bridge Loan Credit Agreement dated
as of July 11, 2014 (as amended by that certain First Amendment thereto dated as
of July 28, 2014 (the “First Amendment”), that certain Second Amendment thereto
dated as of September 10, 2014 (the “Second Amendment”), that certain Third
Amendment thereto dated as of March 11, 2015 (the “Third Amendment”), that
certain Fourth Amendment thereto dated as of April 1, 2015 (the “Fourth
Amendment”), and as may be further amended, amended and restated, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Credit Agreement”);

WHEREAS, (i) HPE is a wholly-owned Subsidiary of the Borrower, (ii) Hawaii
Independent Energy is a wholly-owned Subsidiary of HPE, and (iii) HPE and Hawaii
Independent Energy are each designated as Excluded Subsidiaries under the Credit
Agreement;

WHEREAS, Hawaii Independent Energy owns and operates a crude oil refinery
located in Kapolei, Hawaii (the “Refinery”) for the processing and refining of
crude oil and other feedstocks and the recovery therefrom of refined petroleum
products;

WHEREAS, the Borrower desires that (i) Hawaii Independent Energy enter into that
certain Supply and Offtake Agreement (the “S&O Agreement”), dated as of June 1,
2015, with J. Aron & Company, a New York general partnership (“Aron”), whereby
Aron will deliver crude oil to Hawaii Independent Energy for use at the Refinery
and Aron will purchase refined petroleum products produced therefrom upon and
subject to the terms and conditions set forth in the S&O Agreement, (ii) Hawaii
Independent Energy enter into that certain ISDA Master Agreement, dated as of
June 1, 2015, with Aron in connection with the S&O Agreement, (iii) Hawaii
Independent Energy enter into that certain Pledge and Security Agreement dated
as of June 1, 2015, with Aron, pursuant to which Hawaii Independent Energy will
grant a Lien on substantially all of its assets and pledge its Equity Interests
in all of its Subsidiaries to Aron to secure the obligations of Hawaii
Independent Energy under the S&O Transaction Documents (defined below), and
(iv) HPE enter into that certain Equity Pledge Agreement, dated as of June 1,
2015, with Aron, pursuant to which HPE will pledge its Equity Interests in
Hawaii Independent Energy to Aron to secure the obligations of Hawaii
Independent Energy under the S&O Transaction Documents;



--------------------------------------------------------------------------------

WHEREAS, effective as of the Effective Date, the Framework Agreement, the ABL
Credit Agreement and all documents related to such foregoing agreements,
respectively, will be terminated, all obligations thereunder (other than
(i) contingent indemnification obligations as to which no claim has been made or
notice has been given and (ii) certain amounts being held in escrow or other
arrangements made to satisfy certain contingent payment obligations arising from
the termination of the inventory arrangements with Barclays Bank PLC associated
with the Framework Agreement) will be paid in full and all liens securing such
obligations will be terminated, discharged and released;

WHEREAS, the Borrower has informed the Lenders of the foregoing S&O Transaction
Documents and transactions related thereto and, in connection therewith, has
requested that the Lenders (i) amend Section 6.25 of the Credit Agreement so
that such provision does not prohibit Hawaii Independent Energy’s and HPE’s
entry into the applicable S&O Transaction Documents to which each is a party and
(ii) amend certain other provisions of the Credit Agreement in respect of such
S&O Transaction Documents; and

WHEREAS, the Lenders have agreed to such amendments, subject to the terms and
conditions hereof.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including in the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement, unless otherwise defined herein.

2. Amendments to Credit Agreement.

(a) The following new defined terms are hereby added to Appendix I of the Credit
Agreement in their appropriate alphabetical order:

‘“Aron” means J. Aron & Company, a New York general partnership.’

‘“Equity Pledge Agreement” means that certain Equity Pledge Agreement, dated as
of June 1, 2015, between HPE and Aron, pursuant to which HPE pledges and grants
a Lien to Aron on all of its right, title, and interest in and to all of the
issued and outstanding Equity Interests issued by Hawaii Independent Energy, as
may be amended, restated, supplemented or otherwise modified from time to time.’

‘“Fifth Amendment” means that certain Fifth Amendment to Delayed Draw Term Loan
and Bridge Loan Credit Agreement, dated as of June 1, 2015, by and among the
Borrower, the other Credit Parties thereto, the Lenders party thereto, and the
Administrative Agent.’

‘“Fifth Amendment Effective Date” means June 1, 2015.’

 

2



--------------------------------------------------------------------------------

‘“Fourth Amendment” means that certain Fourth Amendment to Delayed Draw Term
Loan and Bridge Loan Credit Agreement, dated as of April 1, 2015, by and among
the Borrower, the other Credit Parties thereto, and the Lenders party thereto.’

‘“HIE Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of June 1, 2015, between Hawaii Independent Energy and Aron,
pursuant to which Hawaii Independent Energy grants a Lien on all of its assets
and pledges its Equity Interests in all of its Subsidiaries to Aron to secure
the obligations of Hawaii Independent Energy under the S&O Transaction
Documents.’

‘“Master Agreement” means the ISDA Master Agreement, dated as of June 1, 2015,
between Aron and Hawaii Independent Energy, including all schedules, annexes and
exhibits thereto and all confirmations from time to time issued thereunder and
subject thereto, as amended, restated, supplemented or otherwise modified from
time to time.’

‘“S&O Agreement” means the Supply and Offtake Agreement dated as of June 1,
2015, between Aron and Hawaii Independent Energy, pursuant to which Aron has
agreed to deliver crude oil to and to purchase all refined petroleum products
from Hawaii Independent Energy upon and subject to the terms thereof, as
amended, restated, supplemented or otherwise modified from time to time.’

‘“S&O Transaction Documents” means the S&O Agreement, the Master Agreement, the
Equity Pledge Agreement, the HIE Pledge and Security Agreement and any other
agreement or instrument contemplated by any of the foregoing agreements or
executed in connection with any of the foregoing agreements, as may be from time
to time be entered into by HPE, Hawaii Independent Energy or any other Excluded
Subsidiary.’

(b) The definition of “Change in Control” in Appendix I of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“Change in Control” means that, for any reason (i) any Person or group (as
defined in Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934)
other than a Permitted Holder shall become the direct or indirect beneficial
owner (as defined in Sections 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934) of greater than 30% of the total voting power of all classes of
capital stock then outstanding of Borrower entitled (without regard to the
occurrence of any contingency) to vote in elections of directors of Borrower,
(ii) any Credit Party ceases to own, either directly or indirectly, 100% of the
Equity Interest in any wholly-owned Subsidiary (other than an Excluded
Subsidiary) other than as a result of a sale of assets, other Disposition or
merger permitted under Section 6.4; and (iii) the occurrence of a “Change of
Control” (or similar defined term as defined in the JV Credit Agreement and/or
in any of the following agreements) under the JV Credit Agreement, any of the
S&O Transaction Documents, or the Bank of Hawaii Credit Agreement; provided
however that for purposes of determining whether a Change in Control has
occurred, transfers of Voting Securities by any Lender or an Affiliate of any
Lender to a third party shall be disregarded.”

(c) The existing defined terms, “ABL Credit Agreement” and “Framework
Agreement”, in Appendix I of the Credit Agreement are each hereby deleted, and
each

 

3



--------------------------------------------------------------------------------

reference to any such defined term in the Credit Agreement or in any other Loan
Document is hereby deleted and of no further force and effect, except for any
such references that are of a historical nature and may be retained as the
context may require.

(d) Section 6.25 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 6.25 Negative Pledge. The Borrower shall not, and shall not permit any
of its Subsidiaries to, grant, create, assume or incur any Liens after the
Closing Date, or suffer to exist any such Liens granted, created, assumed or
incurred after the Closing Date, in each case, on or in respect of any of the
Equity Interests issued by the Excluded Subsidiaries (whether now owned or
hereafter acquired) other than (i) in connection with any Permitted Refinancing
of any Debt of the Excluded Subsidiaries existing on the Closing Date or
(ii) pursuant to the Equity Pledge Agreement and HIE Pledge and Security
Agreement, in each case under this clause (ii), in effect on the Fifth Amendment
Effective Date and provided that (A) none of the Credit Parties or any of their
Subsidiaries (other than Excluded Subsidiaries) (x) are party to any of the S&O
Transaction Documents, (y) are liable in any respect for any obligations under
the S&O Transaction Documents or (z) have granted any liens in any of their
assets to secure any of the obligations under the S&O Transaction Documents,
(B) the collateral that secures the obligations under the S&O Transaction
Documents is substantially the same as the collateral that secured the ABL
Credit Agreement and the Framework Agreement and (C) the ABL Credit Agreement
and Framework Agreement have been terminated, all obligations thereunder (other
than (1) contingent indemnification obligations as to which no claim has been
made or notice has been given and (2) certain amounts being held in escrow or
other arrangements made to satisfy certain contingent payment obligations
arising from the termination of the inventory arrangements with Barclays Bank
PLC associated with the Framework Agreement) have been paid in full and all
liens securing the obligations thereunder have been terminated, discharged and
released, in each case, concurrently with the execution and delivery of the
Master Agreement, the S&O Agreement, the Equity Pledge Agreement and HIE Pledge
and Security Agreement.”

(e) Section 7.1(d) of the Credit Agreement is hereby amended and restated by
replacing clauses (vi), (vii) and (viii) thereof in their entirety with the
following text:

“(vi) the occurrence of an event of default under the S&O Agreement, the Master
Agreement or any other S&O Transaction Document, provided, however, that if all
events of default under any such foregoing S&O Transaction Documents are cured
or waived, any Event of Default arising under this Section 7.1(d)(vi) solely as
a result of the occurrence of such events of default shall be deemed to have
been cured or waived, as applicable; and (vii) the occurrence of an event of
default under the Bank of Hawaii Credit Agreement, provided, however, that if
all events of default under the Bank of Hawaii Credit Agreement are cured or
waived, any Event of Default arising under this Section 7.1(d)(vii) solely as a
result of the occurrence of such events of default shall be deemed to have been
cured or waived, as applicable;”

(f) Section 7.1(q) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Negative Pledge. If HPE or Koko’oha Investments, Inc. shall fail to perform or
observe any term, agreement or covenant set forth in the Sections 3.1(c), 3.3(a)
and/or 3.3(d) of the HPE Pledge Agreement;”

 

4



--------------------------------------------------------------------------------

3. Effect of this Amendment. Except as expressly amended hereby, the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall remain in full force and effect in accordance with their
respective terms. Except as expressly set forth herein, the terms of this
Amendment shall not be deemed (i) a waiver of any Default or Event of Default,
(ii) a consent, waiver or modification with respect to any term, condition, or
obligation of the Borrower or any other Credit Party in the Credit Agreement or
any other Loan Document, (iii) a consent, waiver or modification with respect to
any other event, condition (whether now existing or hereafter occurring) or
provision of the Loan Documents or (iv) to prejudice any right or remedy which
the Administrative Agent or any Lender may now or in the future have under or in
connection with the Credit Agreement or any other Loan Document.

4. Conditions Precedent. This Amendment shall become effective upon the
satisfaction of each of the conditions precedent set forth below unless any such
condition is waived, in writing by the Lenders:

a) Documentation. The Administrative Agent shall have received the following,
duly executed by all the parties thereto, in form and substance satisfactory to
the Lenders:

i. this Amendment; and

ii. such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or the Lenders may reasonably request.

b) Payment of Fees. On the Effective Date, Borrower shall have paid the
administrative agency amendment fee, in the amount separately agreed to between
the Borrower and the Administrative Agent, to the Administrative Agent.

c) The ABL Credit Agreement and Framework Agreement have been terminated, all of
the obligations (other than (i) contingent indemnification obligations as to
which no claim has been made or notice has been given and (ii) certain amounts
being held in escrow or other arrangements made to satisfy certain contingent
payment obligations arising from the termination of the inventory arrangements
with Barclays Bank PLC associated with the Framework Agreement) under the ABL
Credit Agreement and Framework Agreement have been paid in full, and the liens
securing such obligations have been or will be terminated, discharged and
released, in each case, substantially concurrently with the execution and
delivery of the Master Agreement, the S&O Agreement, the Equity Pledge Agreement
and HIE Pledge and Security Agreement.

d) No Default. No event or condition exists that would constitute a Default or
Event of Default before or after giving effect to this Amendment.

e) Representations and Warranties. The representations and warranties contained
in Article IV of the Credit Agreement and in each other Loan Document shall be
true and correct in all material respects (except that any representation and
warranty that is qualified as to

 

5



--------------------------------------------------------------------------------

“materiality” or “Material Adverse Change” shall be true and correct in all
respects) as of such date (except in the case of representations and warranties
that are made solely as of an earlier date or time, which representations and
warranties shall be true and correct as of such earlier date or time).

5. Miscellaneous.

(a) Severability. If any provision of this Amendment is held by a court of
competent jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

(b) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby (excluding, for the avoidance of doubt, the S&O
Transaction Documents), constitutes the entire understanding of the parties with
respect to the subject matter hereof and thereof, and any other prior or
contemporaneous agreements, whether written or oral, with respect hereto or
thereto are expressly superseded hereby and thereby.

(c) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or .pdf
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

(d) Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns.

(e) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

(f) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, to the
performance by the Borrower of its agreements and obligations hereunder and to
the amendments set forth herein. This Amendment, the performance or consummation
of any transaction or matter contemplated under this Amendment and all
amendments set forth herein, shall not limit, restrict, extinguish or otherwise
impair any Guarantor’s liability to the Administrative Agent and Lenders with
respect to the payment and other performance

 

6



--------------------------------------------------------------------------------

obligations of such Guarantor pursuant to the Guarantees. Each Guarantor hereby
ratifies, confirms and approves its Guarantee and acknowledges that it is
unconditionally liable to the Administrative Agent and Lenders for the full and
timely payment of the Guaranteed Obligations (on a joint and several basis with
the other Guarantors). Each Guarantor hereby acknowledges that it has no
defenses, counterclaims or set-offs with respect to the full and timely payment
of any or all Guaranteed Obligations.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Fifth
Amendment to Delayed Draw Term Loan and Bridge Credit Agreement as of the date
first written above.

 

BORROWER:

PAR PETROLEUM CORPORATION,

a Delaware corporation

By:

/s/ Christopher Micklas

Name: Christopher Micklas Title: Chief Financial Officer GUARANTORS:

PAR PICEANCE ENERGY EQUITY LLC,

a Delaware limited liability company

PAR UTAH LLC,

a Delaware limited liability company

EWI LLC, a Delaware limited liability company

PAR WASHINGTON LLC,

a Delaware limited liability company

PAR NEW MEXICO LLC,

a Delaware limited liability company

HEWW EQUIPMENT LLC,

a Delaware limited liability company

PAR POINT ARGUELLO LLC,

a Delaware limited liability company

By: PAR PETROLEUM CORPORATION, a Delaware corporation, as Sole Member of each of
the foregoing companies By:

/s/ Christopher Micklas

Name: Christopher Micklas Title: Chief Financial Officer

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JEFFERIES FINANCE LLC, as Administrative Agent By:

/s/ J. Paul McDonnell

Name: J. Paul McDonnell Title: Managing Director

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

LENDERS: WB MACAU55, LTD., as a Lender By:

/s/ Mark Strefling

Name: Mark Strefling Title: General Counsel & Chief Operating Officer Whitebox
Advisors LLC

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL, LLC, as a Lender By: Highbridge Capital Management,
LLC, as trading manager By:

/s/ Jonathan Segal

Name: Jonathan Segal Title: Managing Director HIGHBRIDGE TACTICAL CREDIT &
CONVERTIBLES MASTER FUND, L.P., as a Lender By: Highbridge Capital Management,
LLC, as trading manager By:

/s/ Jonathan Segal

Name: Jonathan Segal Title: Managing Director

 

[Signature Page to Fifth Amendment]